Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 23, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a factory worker for failing to wear safety glasses while cleaning equipment on the factory floor. It was the employer’s policy that safety glasses be worn in designated areas on the factory floor at all times to protect workers. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. The record establishes that claimant was a probationary employee who had been informed of the safety policy at orientation and had been reprimanded twice regarding his failure to wear safety glasses in designated areas. Given claimant’s disregard for a known policy of the employer, substantial evidence supports the Board’s decision (see Matter of Edie [New York City Tr. Auth. — Commissioner of Labor], 253 AD2d 952 [1998]). To the extent that claimant maintains that the company handbook requires that he first be given a written warning before termination, the record establishes that such provision does not apply to probationary employees.
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.